Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim amendments
	Applicant’s preliminary amendment filed 8/13/2021 has been received and entered.  Claim 19 has been added.
	Claims 1-19 are pending.

Election/Restriction
Applicant’s election of Group I and the species of gas volume in the bioreactor in the reply filed on 8/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon initial search and review of the specification, it does not appear to be a burden to examine the method and system claims together.  Further with respect to the species election, it appears that multiple variables can contribute to the calculation and should be considered together.
Accordingly, the restriction requirement is withdrawn.
Claims 1-19 are pending.  Claims 1-14, 19 drawn to a system for monitoring deviations of cell culture bioreactor and claims 15-18, drawn to a method of monitoring a cell culture bioreactor are currently under examination.

Priority
	This application filed 3/30/2018 is a 371 National stage filing of PCT/EP2016/076167 filed 10/28/2-16 and claims benefit to EP15192387.7 filed 10/30/2015.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/27/208 and 4/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

For completeness of record and compact prosecution it is noted that an inventor search identified US application 15/765222 (notice of allowance mailed 10/15/2021).  The claims are drawn to a method and bioreactor system where CO2 is analyzed and the specification provides for similar values used in the calculations, however the method steps as a whole can be distinguished from the present claims for being directed to using differences identified as an indication of a problem in calibration versus use to regulate the bioreactor itself as presently claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, both independent claim 1 and claim 15 set forth specific reference profiles and values as acronyms which are undefined in the claims and not specifically defined by the specification.  At page 13 the specification provides:
“A "PACO value" value is a data value. As was specified above, the PACO-value is a data value that is indicative of a deviation of a C02 off gas rate measured in the bioreactor from a predicted C02 off gas rate of the bioreactor.”

And while there is an indication that PACO is a data value and it is related to measurements that can be made, it fails to teach or define specifically what rates are measure and more generally used to provide a value that is required of the claim which is necessary for the steps and final interpretation.  Further, at page 5 the specification provides:
“The PACO value incorporates the "knowledge" of the deviation of a C02 off gas rate measured (concurrently or in the past) in a reference bioreactor at a particular pH value from a C02 off gas rate that is expected (predicted) for the reference bioreactor comprising said particular medium, whereby the prediction assumes the medium in the reference bioreactor is in pH-C02 equilibrium and does not comprise 20the cell c culture or any other factor that could have an impact on the pH-C02 equilibrium of said medium.”


“the PACO-reference profile being a representation of the variation in a reference PACO value versus time, the PACO-reference WO 2017/072340PCT/EP2016/0761674profile being indicative of a deviation of a C02 off gas rate measured in the reference bioreactor from a predicted C02 off gas rate of the reference bioreactor, the predicted C02 off gas rate being the predicted off gas rate of said medium in pH-C02 equilibrium state in the reference bioreactor under 5absence of the cell culture and under the condition that the pH value of the medium in equilibrium state is identical to the pH value of the reference bioreactor measured when measuring the C02 off gas rate in the reference bioreactor, the PACO reference profile depending on the amount of C02 off gas produced by the cells of the cell culture in the reference bioreactor while 10cultivating the cell culture; a data object comprising a medium-specific relation, the medium-specific relation being specific for the medium and indicating a relation between the pH value of the medium and a respective fraction of C02 gas in a gas volume when said medium is in pH-C0O2 equilibrium state with said gas volume and 15lacks the cell culture”.

However while it appears that it is generally drawn to providing measurements of gas and their rates, it appears that the specification fails to provide how predictions are made or what is required of this prediction, and overall the calculations or means used to provide the PACO value that is required to be used.  Dependent claims set forth other calculations and values that represent conditions of the bioreactor system, but like PACO value fail to define how the values are obtained or clearly provide what they represent in final determination and use of a PACO value.
	More clearly providing specific measurement steps and specific indications of the values and how they are used in the context of the claims would address the basis of the rejection.

More clearly setting forth what is further comprised in claim 14 or deleting the claim would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim analysis
Claim 15 is generally directed to a method of monitoring deviations of a culture medium in a bioreactor by receiving a reference PACO profile and calculating PACO profile for comparison and determination of a possible deviation, and claim 1 is directed to the system in which the method is implemented.  In review of the specification at page 13 the teachings provide:


And at page 6 for the application of the PACO value:
“The PACO value may ease and improve a task of comparing the state of a bioreactor or a cell culture in said bioreactor with a ("desired") state of a reference cell culture in a reference bioreactor and thus may allow to compare the states of two cell cultures even in cases when one or more of the parameters having an impact on the cell growth, e.g. the size, dimension and/or stirring mechanism of the two compared bioreactors, significantly differ. Thus, PACO reference profiles may be obtained by monitoring a reference bioreactor under control parameters "known" to provide very good or optimal conditions for cultivating a particular cell culture for a particular purpose (peptide or protein isolation, etc). This profile may be used as PACO reference profile and thus as a kind of standard or "goal" for a particular type of cell cuculture project.”

The method steps require obtaining information from a comparison unit about the PACO reference profile, a data object representing the relationship between a specific medium, pH value and CO2 gas, and a series of time points for CO2 off rate, then computing to determine if there is a deviation in a PACO value from an expected reference control and that calculated from values of a bioreactor.
For step 1 of the 101 analysis, the method claims are not found to be directed to a statutory category of a method as they simply set forth instructions to determine the relationship of CO2 gas rates, pH values and a medium specific relation; the system is found to be directed to a statutory category of an apparatus in which the method can be implemented.  For compact prosecution, as implied by the system claims the method can be implemented by a system, or more generally by a processor in the a system for the analysis steps.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing values pertaining to a bioreactor performance including CO2 gas off rates, pH of the medium, and gas flow over time.  The judicial exception is a set of instructions for analysis of 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element which appears to provide for significantly more, or to which the analysis is applied.  In view of the guidance of the specification teaching that “The PACO value may ease and improve a task of comparing the state of a bioreactor or a cell culture in said bioreactor with a ("desired") state of a reference cell culture in a reference bioreactor and thus may allow to compare the states of two cell cultures even in cases when one or more of the parameters having an impact on the cell growth, e.g. the size, dimension and/or stirring mechanism of the two compared bioreactors, significantly differ.” It appears that the claims are directed to comparing the conditions of two bioreactors by providing a ‘PACO value’ as a means to compare.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of analyzing bioreactor data.  As such, the claims do not provide for any additional element to consider under step 2B to which the analysis is applied.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, providing a PACO value for comparison purposes does not appear to be an improvement rather a means of combining information that was previously monitored into one value.
As indicated in the summary of the judicial exception of the method above and in view of the teachings of the specification, the steps are drawn to analysis of bioreactor data.  While the instructions are claimed to be implemented on a system, they appear to be stored on a medium and could be implemented on a computer or processor, and together the steps do not appear to result in significantly more than a means to compute and compare PACO values.  The judicial exception of the method as claimed can be performed by hand.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 


Conclusion
No claim is allowed.
A search of the relevant art provides that bioreactors interfaced with computer controllers to regulate conditions were known.  For example, Shibai et al. (1984 in EP 0147975 A2) provide bioreactors that can measure and provide CO2, and the ability to regulate the flow of gases into the bioreactor, and the use of calculations to determine the amount of dissolved oxygen and nitrogen and provide a better pH in the media.  Similarly, Gramer et al (2007 in WO2007/085880 A1) provides for a bioreactor and analysis of a variety of parameters in a model or which provides for a model that describes the relationship between CO2, pH in cell culture.  However, based on the art of record, none of identified references provide for the specific parameters and values required of in the calculations recited in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631